Berry,'J.
It is of course possible that the referee may have fallen into the mistake attributed to him by the plaintiff, but there is certainly evidence which has a reasonable tendency to sustain his finding. While in such circumstances it is not necessary to indulge in conjectures,-it occurs to us that while Exhibit K and the firm books contained — as the agent testified — a true statement of all moneys taken out by him for his salary, it may be that he' had received things other than money, sufficient, when added to the money payments, to discharge his entire salary. We see no sufficient reason for disturbing the finding, and the judgment is accordingly affirmed.